Citation Nr: 1631871	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  06-15 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and J.O.


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 1985 to April 1986.  He served on active duty from September 1990 to November 1993.  This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Among other things, a TDIU was denied therein.  The Veteran appealed this determination.  In May 2010, he and his wife J.O. testified at a hearing held at the aforementioned RO before the undersigned.  The Board remanded this matter for additional development in September 2010 and in December 2014.  Further review of the Veteran's claims file shows that the Board now can proceed with deciding this matter.


FINDING OF FACT

The Veteran's service-connected disabilities, with a combined rating of at 70 percent as of August 14, 2006, including several of orthopedic nature rated higher than 40 percent, are not of sufficient severity to render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.340, 3.341, 4.15, 4.16, 4.19, 4.25 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be given of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice must precede initial adjudication or at least be before subsequent adjudication.  Pelegrini, 18 Vet. App. at 112.

Neither the Veteran nor his representative has alleged any notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  An April 2005 letter set forth the criteria for establishing a TDIU, identified the evidence required in that regard, and discussed the Veteran's and VA's respective duties for obtaining evidence.  It was prior to initial adjudication via the June 2005 rating decision.  In March 2006, a letter first set forth how effective dates are assigned.  It additionally set forth how ratings are assigned, but such information is inapplicable to a TDIU claim since the rating to be granted or denied is a total or 100 percent rating.  While the letter was after initial adjudication, the requirement for it did not arise until then.  Subsequent adjudication further occurred via an April 2006 statement of the case as well as February 2010, June 2014, and August 2015 supplemental statements of the case.

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested by the duty to notify, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion rendered when necessary for adjudication.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Neither the Veteran nor his representative has identified any necessary records that are not available. VA and private treatment records as well as Social Security Administration (SSA) records were either submitted by them and/or obtained by VA. The Veteran has undergone numerous VA medical examinations, including in 2012 and 2015.  Each examiner reviewed the claims file of otherwise was aware of the Veteran's history by interviewing him and J.O.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Each also assessed him, and many rendered an opinion concerning his employability.  None addressed the combined impact of all his service-connected disabilities in this regard, but such is not required.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  This decision is fully informed because of these actions, and no inadequacy is found.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  None has been alleged by the Veteran or his representative.

In sum, the Board finds that VA's duty to notify and its duty to assist both have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  The Board further finds that there has been at least substantial compliance with its September 2010 and December 2014 remands, as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication therefore may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issue on appeal must be explained and the submission of outstanding evidence must be suggested by the individual presiding at a hearing. 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). The undersigned identified TDIU as an appellate issue at the start of the May 2010 hearing. His representative and the undersigned then questioned him and J.O. about his education, past work experience, why he quit working, and his capabilities to include with respect to work. The concept of a TDIU was not explained outright by the undersigned, but the requirement that he be unable to work is readily inferred from the wording of the questions asked. Submission of outstanding evidence was not suggested by the undersigned because none was identified. The opinion concerning the Veteran's unemployability mentioned by J.O. had already been submitted.

II.  TDIU

Total disability means that there is an impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation "provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days" actually worked.  Faust v. West, 13 Vet. App. 342 (2000).  It does not encompass positions of marginal employment where annual income does not exceed the poverty threshold for one person or where annual income exceeds this threshold because the employment is in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

A TDIU may be granted only if the claimant is unable to secure or follow a substantially gainful occupation due to service-connected disabilities rated at less than 100 percent.  38 C.F.R. § 4.16(a).  The claimant's level of education, training, and previous work experience must be considered, but age and the effect of disabilities that are not service-connected may not be taken into account.  38 C.F.R. §§ 3.341, 4.16, 4.19; Pederson v. McDonald, 27 Vet. App. 276 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

For a claimant with one service-connected disability, a TDIU may be granted on a schedular basis if that disability is rated at 60 percent or more.  38 C.F.R. § 4.16(a).  It may be granted on a schedular basis for a claimant with more than one service-connected disability where one such disability is rated at 40 percent or more and the combined rating for all such disabilities is 70 percent or more. Id.

With respect to the 60 percent and 40 percent requirements, disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor if applicable, as well as disabilities resulting from common etiology or a single accident, disabilities affecting a single body system, multiple disabilities incurred in action, and multiple disabilities incurred as a prisoner of war are considered as one disability.  Id.  The 70 percent requirement is derived not by adding together the ratings for all disabilities but by use of a combined ratings table.  38 C.F.R. § 4.25.  If a TDIU cannot be granted on a schedular basis, it may be granted on an extraschedular basis.  38 C.F.R. § 4.16(b).  Referral to the Director of the Compensation and Pension Service is required first, however.  Id.; Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, and reasons must be provided for rejecting evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay (non-medical) evidence may be discounted in light of inherent characteristics or the relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

As of April 2005, when the Veteran filed his claim for a TDIU, he was service-connected for five disabilities.  He now is service-connected for seven disabilities.  Right knee retropatellar pain syndrome on the basis of subluxation or instability (Diagnostic Code 5257) has been rated at a constant 30 percent.  Left knee strain has been rated at a constant 10 percent, as have de Quervain's tendinitis of the left wrist and a painful scar of the left wrist.  Bipolar disorder, previously rated as adjustment mood disorder, originally was rated at 10 percent but has been rated at 30 percent since August 14, 2006.  Lumbar strain originally was rated at 10 percent but has been rated at 20 percent since July 6, 2015.  Finally, right knee retropatellar pain syndrome on the basis of limitation of flexion (Diagnostic Code 5260) has been rated at 10 percent since August 1, 2007.

The combined rating, taking into account the bilateral factor and after rounding, of the Veteran's service-connected disabilities originally was 60 percent.  38 C.F.R. § 4.25.  It was increased to 70 percent on August 14, 2006, and to 80 percent on July 6, 2015.  Id.  A TDIU may be granted only on an extraschedular basis for the period through August 13, 2006, as the 70 percent requirement was not met.  For the period beginning August 14, 2006, when this requirement was met, there is no disability rated at least 40 percent.  Yet, the Veteran's right and left knee disabilities, left wrist disability, and back disability are orthopedic in nature.  They all affect a single body system and thus are considered as one disability.  Their combined rating originally was 50 percent, remained at 50 percent on August 1, 2007, and increased to 60 percent on July 6, 2015.  Id.  As such, the 40 percent requirement was met.  A TDIU thus may be granted on a schedular basis.

Regarding the period through August 13, 2006, referral to the Director of the Compensation and Pension Service has not been made.  A remand would be required in order to make such a referral.  Remands that burden VA without benefitting the Veteran are to be avoided, however.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991).  This would be the situation if a remand was made to secure referral to the Director of the Compensation and Pension Service here.  Referral specifically would require VA to expend time and money, both of which are limited resources.  Only a very low likelihood exists that referral would be favorable to the Veteran.  Indeed, the Board finds that his service-connected disabilities were not of sufficient severity to render him unable to secure or follow a substantially gainful occupation.

Regarding the period beginning August 14, 2006, the Board also finds that the Veteran's service-connected disabilities have not been of sufficient severity to render him unable to secure or follow a substantially gainful occupation.  The Board, in sum, finds that a TDIU is not warranted for either period.  Notable at the outset is that the Veteran has numerous nonservice-connected disabilities, some present during the entirety of both of the aforementioned periods and some diagnosed during them.  In this regard, the evidence references agenesis of the corpus callosum (ACC), obstructive sleep apnea, gastroesophageal reflux disease, heart problems whether congestive heart failure or coronary artery disease, chronic obstructive pulmonary disease (COPD), chronic bronchitis, allergic rhinitis, headaches, hearing loss, erectile dysfunction, obesity, hypertension, hyperlipidemia, anemia, orbital cellulitis, skin problems, and dental problems.  

It is undisputed that the Veteran has been unemployed since before he filed his TDIU claim.  The evidence conveys that he last worked in mid-2003.  It also is undisputed that the Veteran has been unable to secure or follow a substantially gainful occupation since he filed his TDIU claim.  He, J.O., his daughter A.O., and his friends D.T. and D.D. have reported that he has constant pain, stiffness, and locking in his hands, wrists, elbows, shoulders, back, and legs.  They also report that he frequently falls, frequently drops items he is holding, needs day-to-day assistance with tasks such as getting in and out of the tub and putting on his socks and shoes, cannot stay in any position (sitting, standing, or laying down) for long periods, cannot ride comfortably or play cards, and is frustrated as well as depressed about his physical condition.  They are lay persons because there is no indication any of them has a medical background.  Their reports are competent because the Veteran personally experiences his symptoms and their impact, and both are personally witnessed by the others.  Layno v. Brown, 6 Vet. App. 465 (1994).  

The credibility of competent lay reports is assessed by factors such as interest, bias, inconsistency, implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran and J.O. are interested since a TDIU equates to monetary gain for them, but their demeanor at the hearing did not reveal dishonesty.  Further, no glaring inconsistency, implausibility, or malingering is found.  As such, the aforementioned reports are credible.  VA and private treatment records as well as VA medical examinations document decreased range of motion and weakness in the Veteran's knees, more in the left than the right, as well as in his left wrist.  There also was decreased range of motion in his back and small, superficial, yet sometimes painful left wrist scarring.  

Finally, difficulty with pushing, pulling, and lifting as well as an unsteady posture and gait were documented concerning the Veteran's physical condition.  He has been able to walk only very short distances even with a cane, walker, or holding on to furniture as a result of the aforementioned.  He thus primarily has used a wheelchair and a motorized scooter.  Symptom malingering or magnification was mentioned in this regard in an October 2004 VA treatment record.  A November 2004 VA treatment record further questioned how much the Veteran was applying himself.  Yet, no doubts have been expressed in the voluminous evidence dated since then, which includes the entire period of concern here.  The aforementioned therefore is accepted as accurate.  With respect to the Veteran's mental condition, VA and private treatment records as well as VA medical examinations document GAF scores ranging from 50 to 65 with one outlier score of 39 reflecting sleep disturbances, irritability, mood swings, depression, paranoia, poor self-esteem, memory, concentration, and attention problems, and difficulty organizing thoughts.  He was declared incompetent by VA as of November 2015.

VA treatment records note that ACC is associated with neurological abnormalities as well as psychiatric problems.  The amount the Veteran's symptoms and their impact is attributable to his service-connected disabilities of orthopedic nature and the amount attributable to his ACC appears difficult to discern.  A February 2005 VA treatment record states, for example, that his gait disturbance may be early myelopathy, a B12 deficiency, or linked to ACC separate from his back.  The amount his symptoms and their impact attributable to his service-connected bipolar disorder and the amount attributable to his ACC also appears difficult to discern.  In other words, it is difficult to decide whether or not the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.  The Board is prohibited from rendering its own medical opinions precisely because of complexities such as those involved here.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Yet, many medical opinions have been rendered in the aforementioned regard.

SSA records indicate that the Veteran became disabled in July 2003 due to his ACC.  VA treatment records dated in November 2004 (surprisingly, the same record which questioned how much he was applying himself), September 2005, and November 2006 contain opinions rendered by one of his treating physicians that he is totally disabled.  The first is that the Veteran is 100 percent disabled and unemployable, and very likely will be so permanently.  Severe low back pain, gait disturbance, and dyspnea were noted in this regard.  The middle is that the Veteran is "100% permanently disabled because of the three diagnoses listed above," namely ACC and associated neurological abnormalities like spastic paraparesis, severe depression, and low back pain.  The last is that the Veteran is "100% permanently disabled because of the severe depression and physical impairments described above, namely ACC with associated psychiatric problems, low back pain, hypertension, and obstructive sleep apnea.

Unfortunately, the SSA determination and each of the VA treatment records containing opinions takes into account one or more disabilities for which the Veteran is not service-connected.  They accordingly are of extremely limited use here.  The same is true of the opinions rendered as part of June 2006 and March 2007 VA medical examinations concerning the Veteran's ACC.  The first is that the Veteran is 100 percent disabled on the basis of his back pain and ACC as well as his back pain.  The second is that he is totally and permanently disabled by ACC, which is progressively worsening, as manifested by spasticity and weakness in the lower extremities and tremors in the upper extremities.  An October 2012 VA medical examination opinion similarly is that the Veteran's cognitive disorder due to ACC would cause difficulty with both physical and sedentary employment.  Finally, the same is true of a December 2010 VA medical examination opinion that the Veteran's heart problems and COPD would make physically intensive employment difficult.  Several VA medical examinations, in contrast to these, include opinions exclusively taking into account service-connected disabilities.

The opinion rendered as part of a December 2010 VA medication examination is that the Veteran is unable to engage in the activities and labor intensive jobs due to his knees.  However, it continues that he should be able to undertake sedentary employment which does not involve prolonged standing or walking.  The opinion rendered as part of a May 2012 VA medical examination concerning his knees is that his ability to perform prolonged walking, standing, or climbing is limited.  Another examination then included the opinion that the Veteran's service-connected disabilities except bipolar disorder alone precluding him from securing or following a substantially gainful occupation is less likely than not.  His knees and scarring indeed were characterized as minor, at best, and nonservice-connected disabilities instead were identified as barring employment.  In an October 2012 VA medical examination, the Veteran's irritability, mood swings, and depression were attributed to mood disorder.  His memory, concentration, and attention problems plus his difficulty organizing thoughts were attributed to a cognitive disorder due to ACC.  

Mood disorder was assigned a GAF score of 51, while cognitive disorder was assigned a GAF score of 39.  It was determined that the Veteran has occupational and social impairment with deficiencies in most areas, to include work, due to both disorders.  His mood disorder was characterized as substantial and significant, but the opinion was that it does not render him unable to secure or follow a substantially gainful occupation.  In a series of VA medical examinations in July 2015, the Veteran's left wrist scarring was opined to have no impact on his ability to work.  The opinions for his back and knees were that he is unable to do manual labor with repetitive bending, lifting, and prolonged standing or walking.  He is able to do sedentary work, however.  The opinion for his left wrist was that he is unable to do highly repetitive activity with that hand or wrist, though he can do sedentary jobs which predominantly require use of his dominant right hand and wrist.

Finally, it was noted that the 2012 examination diagnosis of mood disorder was erroneous.  The opinion was that the Veteran has occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although generally performing satisfactorily.  His properly diagnosed bipolar disorder was deemed a contributor to this impairment.  Factors for consideration with respect to medical opinions include the qualifications and expertise of the opiner, scope of assessment, review of pertinent evidence, accuracy of factual premises, rationale provided, and degree of certainty.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Each opinion rendered at a VA medical examination was by a medical professional.  Neither the Veteran nor his representative has challenged the competency of any examiner, as required.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Cox v. Nicholson, 20 Vet. App. 563 (2007).  There is no indication of any incompetency.  Each examiner reviewed the claims file or was aware of the Veteran's history by interviewing him and J.O. and assessed him.  No deficiencies have been identified.  All of the opinions were expressed definitively and unambiguously.  At no point is an inaccurate factual premise apparent in any of the opinions.  All contained at least some rationale, in that the Veteran's employability is impacted by his service-connected disability or disabilities addressed since they result in the aforementioned symptoms and limitations.  
As such, the opinions rendered at VA medical examinations all are of use here.  Though the May 2012 examination characterization of the Veteran's knees as minor is extremely suspect given the other evidence, the opinion rendered at it is in agreement with the rest.  Together they clearly convey that his service-connected disabilities alone render him incapable of physical employment.  However, they also convey that these disabilities do not preclude him from all sedentary employment.  He is able to secure and follow a substantially gainful occupation that involves such work, in other words.  His education, training, and previous work experience qualify him for some such work.  He competently and credibly has reported having a high school education, as he did not complete barber school thereafter.  He also has reported some training in truck driving and working.  His varied previous jobs include truck driver, mechanic, construction worker, convenience store worker, security guard, and telemarketer.  SSA records characterized this background as semi-skilled.  

Such characterization is appropriate given the Veteran's limited education, lack of extensive specialized training, and work history of exclusive entry-level or near entry-level positions.  He is no longer capable of being a truck driver, mechanic, construction worker, security guard, or perhaps even a convenience store worker.  His inability to continue doing labor intensive jobs due to his service-connected knee disabilities indeed was highlighted in the December 2010 VA medical examination opinion.  Being a telemarketer or service desk worker is within the Veteran's capabilities, however.  The July 2015 VA medical examination opinion specifically identified these as possible jobs notwithstanding his service-connected de Quervain's tendinitis of the left wrist.  They are sedentary and well-suited to the Veteran's semi-skilled background.  He further competently and credibly has reported that his last employment was in one of these positions, telemarketer.  Deterioration of his physical condition, mostly his back and legs, and needing to care for his father with Alzheimer's disease were reported as reasons he left it.

The Veteran's myriad substantial and significant non-service connected disabilities very likely played a role in his quitting work, whether through impacting his legs (neurological abnormalities associated with ACC do so in addition to service-connected knee disabilities) or through some other separate impact.  In any event, he service-connected disabilities were not then and still are not of sufficient severity to render him unable to secure or follow a substantially gainful occupation.  The Veteran, J.O., A.O., D.T., and D.D., while they may disagree, are not competent to provide an opinion in this regard.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  That lay persons sometimes are competent to answer a medical question is acknowledged .  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Yet, the aforementioned medical question is not one of those times.  Indeed, the complexities involved here are reiterated.

In conclusion, the requirements for a TDIU have not been met.  Referral to the Director of the Compensation and Pension Service for consideration of a TDIU on an extraschedular basis therefore is not made for the period through August 13, 2006.  A schedular TDIU further is not granted for the period beginning August 14, 2006.  Consideration has been given to the benefit of the doubt in reaching both of these determinations.  Yet, there is no benefit of the doubt to afford the Veteran, as the evidence it not in approximate balance.  Indeed, the preponderance of the evidence is against finding him unable to secure or follow a substantially gainful occupation during either of the aforementioned periods.  His claim is denied.


ORDER

A TDIU is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


